             Case 2:20-cr-00221-JLR Document 16 Filed 02/11/21 Page 1 of 2



 1

 2                                                                         Honorable James Robart

 3

 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6   UNITED STATES OF AMERICA,

 7               Plaintiff,                               No. CR20-221-JLR
          v.
 8   CHRISTOPHER SINFIELD,                                ORDER CONTINUING TRIAL
                                                          AND PRETRIAL MOTIONS
 9                     Defendant.                         DEADLINE

10

11

12

13
            THE COURT has considered the parties’ Joint Motion to Continue Trial requesting a
14
     continuance of the trial date and pretrial motions deadline.        In light of the facts and
15
     circumstances described therein, which are hereby incorporated as findings of fact,
16
            THE COURT FINDS that a failure to grant a continuance of the trial date would result
17
     in a miscarriage of justice, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i).
18
            THE COURT FURTHER FINDS that the charges are serious and carry potential
19
     substantial imprisonment penalties and the case is of sufficient complexity due to the volume
20
     of discovery provided and to be provided, and the current Covid 19 restrictions, that it is
21
     unreasonable to expect adequate preparation for pretrial proceedings or the trial itself by the
22
     dates currently set, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(ii).
23


                                                                             Allen, Hansen, Maybrown
                                                                                & Offenbecher, P.S.
                                                                           600 University Street, Suite 3020
      ORDER CONTINUNUING TRIAL AND                                            Seattle, Washington 98101
      PRETRIAL MOTIONS DEADLINES – 1                                                (206) 447-9681
              Case 2:20-cr-00221-JLR Document 16 Filed 02/11/21 Page 2 of 2



 1           THE COURT FURTHER FINDS that a failure to grant a continuance of the trial date

 2   and pretrial motions deadline would deny defense counsel the reasonable time necessary for

 3   effective preparation, taking into account the exercise of due diligence, within the meaning of

 4   18 U.S.C. § 3161(h)(7)(B)(iv).

 5           THE COURT FURTHER FINDS that the ends of justice will be served by ordering a

 6   continuance in this case, that a continuance is necessary to ensure adequate time for case

 7   preparation, and that these factors outweigh the best interests of the public and the Defendants

 8   in a speedy trial.

 9                                                                            September 20 2021
             Accordingly, IT IS ORDERED that the trial shall be continued to _____________,

10   and that the period of time from the date of the filing of the joint motion until the new trial date

11   of          September 20          , 2021, is excluded time pursuant to the Speedy Trial Act, 18

12   U.S.C. § 3161(h)(7)(A) .

13           Additionally, IT IS ORDERED that the pretrial motions deadline is reset to

14              August 12           , 2021.

15

16                                                   A
                                                    ________________________________
                                                    JAMES L. ROBART
17                                                  UNITED STATES DISTRICT JUDGE

18
      Presented by:
19

20    s/ Todd Maybrown
      Todd Maybrown
21    Attorney for Christopher Sinfield

22

23


                                                                                Allen, Hansen, Maybrown
                                                                                   & Offenbecher, P.S.
                                                                              600 University Street, Suite 3020
      ORDER CONTINUNUING TRIAL AND                                               Seattle, Washington 98101
      PRETRIAL MOTIONS DEADLINES – 2                                                   (206) 447-9681
